Citation Nr: 1511111	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-35 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left wrist disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on verified active duty from October 1996 to August 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted service connection and a 10 percent rating for a left wrist disability (status post scaphoid fracture of the left wrist), effective June 6, 2006.  

The case was later transferred to the Atlanta, Georgia Regional Office (RO) and then to the San Diego, California Regional Office (RO).  

A September 2009 RO decision assigned a temporary total (100 percent) convalescent rating under the provisions of 38 C.F.R. § 4.30 (2014) for the period from June 19, 2009 to July 31, 2009.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The case was later transferred to the Columbia, South Carolina, Regional Office (RO).  

A June 2010 RO decision assigned a temporary total (100 percent) convalescent rating under the provisions of 38 C.F.R. § 4.30 for the period from July 31, 2009 to September 30, 2009.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  See AB, 6 Vet. App. at 35.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran was last afforded a VA orthopedic examination, as to his service-connected left wrist disability, in April 2010.  The diagnoses were radiocarpal arthritis, status post proximal carpectomy, and a history of complex regional pain syndrome, not clear that it was fully resolved.  

The Board observes that the examiner did not discuss the range of motion of any of the fingers of the Veteran's left hand.  The Board notes that under 38 C.F.R. § 4.71a, a note indicates that in all forearm arm and wrist injuries, Diagnostic Codes 5205 through 5213, multiple impaired fingers movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed the rating for loss of use of the hand.  

Additionally, the Board notes that the Veteran has received treatment for his left wrist disability subsequent to the April 2010 VA orthopedic examination.  For example, a May 2011 VA treatment entry noted that the Veteran's left wrist pain had markedly increased.  It was noted that the Veteran had global pain, particularly when he would grip objects.  The examiner reported that a wrist fusion would be the appropriate treatment for the Veteran as he did not want injections into his wrist.  The examiner stated that he told the Veteran that his wrist would be stiff and that they would fuse his wrist in about 10 degrees of dorsiflexion to allow him to have good grip strength.  A diagnosis was not provided at that time.  

A July 2011 VA treatment entry noted that the Veteran returned following a magnetic resonance imaging (MRI) study of his wrist in June 2011.  The examiner reported that there was little change from a previous MRI study in August 2010.  The examiner stated that he recommended fusion of the left wrist when the Veteran could no longer use it.  The examiner indicated that he also discussed injections as an alternative treatment, but that the Veteran did not want to have such treatment at that time due to a previous bad experience.  A diagnosis was not provided.  

The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected left wrist disability, in almost five years.  Additionally, in a February 2015 informal hearing presentation, the Veteran's representative indicated that the medical evidence of record was no longer contemporaneous and that the Board should consider whether a new examination was warranted.  Further, the record clearly raises a question as to the current severity of the Veteran's service-connected left wrist disability.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

The April 2010 VA orthopedic examination report indicated that the Veteran was not currently employed due to his left wrist injury and that he was unable to maintain his usual occupation as a forklift operator.  It was noted that the Veteran was unable to drive a forklift due to the lack of range of motion in the wrist.  Therefore, the Board finds that the record also raises the issue of a TDIU.  

Further, in light of Rice and the remand of the claim for a higher rating for a left wrist disability, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided current VCAA notice as to his claim for entitlement to a TDIU.  On remand the RO must provide such notice.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with as to the issue of entitlement to a TDIU.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal.

2.  Ask the Veteran to identify all medical providers who have treated him for left wrist problems since 2011.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected left wrist disability.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected left wrist disability must be reported in detail.  

The examiner must conduct a thorough orthopedic examination of the Veteran's left wrist and provide diagnoses of any pathology found.  In examining the right wrist, the examiner must document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding of the left wrist on motion and the degrees at which the guarding starts.  

The examiner must be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left wrist is used repeatedly over a period of time.  The examiner must also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examiner must also indicate whether there is limitation of motion of the Veteran's fingers of the left hand, or interference with overall function of the left hand as a result of the service-connected left wrist disability.  The examiner must report range of motion, in degrees, of each of the left hand fingers and must note any objective evidence of pain on motion.  

The examiner must further list all neurological impairment caused by the service-connected left wrist disability.  The examiner must also provide an opinion as to whether any such neurological impairment equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  The examiner must identify any affected nerve, and state the severity of the impairment of the nerve affected.  

The examiner must discuss whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




